DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, please separate the “at least one of” options with commas in order to make grammatical sense.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0904732 (Horiuchi).
Regarding claim 1:
Horiuchi disclose a computer-implemented method for determining at least one main acquisition parameter determining a dose of x- rays to be emitted from an x-ray emitter during a main image acquisition using the x-ray emitter and an x-ray detector for imaging an object, the computer-implemented method comprising: 
evaluating a first image data of a first preparatory image ([0043], first scout image S1) to at least one of determine whether or not a repeat condition is fulfilled determine at least one of the main acquisition parameter and determine at least one second preparatory acquisition parameter, the first preparatory image being an image acquired by the x-ray detector using at least one first preparatory acquisition parameter to control the x-ray emitter ([0048]-[0056], the main acquisition parameter of the main x-ray image is determined based on data of the first and second preparatory images); and 
determining, at least one of in all cases or only when the repeat condition is fulfilled, the main acquisition parameter depending on second image data of a second preparatory image ([0044], second scout image S2), acquired by the x-ray detector after the first preparatory image while at least one second preparatory acquisition parameter is used to control the x-ray emitter ([0048]-[0056], the main acquisition parameter of the main x-ray image is determined based on data of the first and second preparatory images).
Regarding claim 2:
Horiuchi disclose the computer-implemented method of claim 1, wherein the first preparatory image is an image acquired using, as the at least one first preparatory acquisition parameter, at least one of a first emitter voltage of less than 65 kV, a first emitter current of less than 15 mA, a first exposure time of less than 75 ms, a first emitter charge of less than 750 pAs, and a first rotational speed of an anode of the x-ray emitter of less than 10 Hz ([0043], [0044], [0048]-[0056]).
Regarding claim 5:
Horiuchi disclose the computer-implemented method of claim 1, wherein at least one of fulfilment of the repeat condition, the main acquisition parameter, and the second preparatory acquisition parameter depend on at least one grey value determined from a respective segment of the first preparatory image, wherein a position of the respective segment in the first preparatory image is fixed or selected by a user or determined by a segmentation algorithm, on a histogram of the first image data or of part of the first image data, and on a signal difference to noise ratio for the first image data or part of the first image data ([0043], [0044], [0048]-[0056]).
Regarding claim 6:
Horiuchi disclose the computer-implemented method of claim 1, wherein at least one of fulfilment of at least one of the repeat condition and the further repeat condition, the main acquisition parameter, the first preparatory acquisition parameter, the second preparatory acquisition parameter, the third preparatory acquisition parameter, the segmentation of at least one of the first preparatory image, the second preparatory image and the third preparatory image, depend an additional input image depicting the object, and wherein the additional input image is an image acquired by an optical camera or an infrared camera or a THz-camera ([0043], [0044], [0048]-[0056]).
Regarding claim 7:
Horiuchi disclose the computer-implemented method of claim 1, wherein at least one of main acquisition parameter, the second preparatory acquisition parameter, the third preparatory acquisition parameter, and fulfilment of the repeat condition or the further repeat condition are determined using an algorithm trained by machine learning ([0043], [0044], [0048]-[0056]).
Regarding claim 8:
Horiuchi disclose a method for acquiring a main x-ray image during a main image acquisition using an x-ray emitter and an x-ray detector for imaging an object, comprising: 
acquiring a first preparatory image via the x-ray detector, using at least one first preparatory acquisition parameter to control the x-ray emitter ([0043], first scout image S1); 
acquiring a second preparatory image via the x-ray detector, using at least one second preparatory acquisition parameter to control the x-ray emitter, at least one of in all cases or when a repeat condition is fulfilled; and acquiring the main x-ray image using a main acquisition parameter, that controls the x-ray emitter during the main image acquisition to determine a dose of x-rays to be emitted from the x-ray emitter during the main image acquisition ([0044], second scout image S2); wherein first image data of the first preparatory image is evaluated at least one of to determine fulfillment of the repeat condition and to determine at least one of the main acquisition parameter and the second preparatory acquisition parameter, and wherein the main acquisition parameter is deter- mined depending on second image data of the second preparatory image, at least one of in all cases or when the repeat condition is fulfilled ([0048]-[0056], the main acquisition parameter of the main x-ray image is determined based on data of the first and second preparatory images).
Regarding claim 10:
Horiuchi disclose the method of claim 8, wherein at least one additional parameter concerning at least one of position of the x-ray emitter and collimation on the emitted x-rays by a collimator is determined based on at least one of the first image data and second image data, wherein position of the x-ray emitter or configuration of the collimator is adjusted based on the at least one additional parameter and, wherein a foreign object detection is performed based on at least one of the first image data and the second image data, and wherein a warning message is output to a user upon the foreign object being detected ([0043], [0044], [0048]-[0056]).
Regarding claim 11:
Horiuchi disclose the method of claim 8, wherein at least part of the first image data and the second image data, or data derived from at least part of the first image data and the second image data, is processed by an algorithm trained by machine learning, to determine a feature of the object ([0043], [0044], [0048]-[0056]).
Regarding claim 12:
Horiuchi disclose a processing unit of a medical imaging device, configured to perform a computer-implemented method for determining at least one main acquisition parameter determining a dose of x-rays to be emitted from an x-ray emitter during a main image acquisition using the x-ray emitter and an x-ray detector for imaging an object, the computer- implemented method comprising: 
evaluating a first image data of a first preparatory image to at least one of determine whether or not a repeat condition is fulfilled determine at least one of the main acquisition parameter and determine at least one second preparatory acquisition parameter, the first preparatory image being an image acquired by the x-ray detector using at least one first preparatory acquisition parameter to control the x-ray emitter ([0043], first scout image S1); and 
determining, at least one of in all cases or only when the repeat condition is fulfilled, the main acquisition parameter depending on second image data of a second preparatory image, acquired by the x-ray detector after the first preparatory image while at least one second preparatory acquisition parameter is used to control the x-ray emitter ([0048]-[0056], the main acquisition parameter of the main x-ray image is determined based on data of the first and second preparatory images);.
Regarding claim 13:
Horiuchi disclose an imaging device for medical imaging, comprising: the processing unit of claim 12 ([0043], [0044], [0048]-[0056]).
Regarding claim 14:
Horiuchi disclose a non-transitory computer readable medium storing a computer program, directly loaded into a memory unit of a processing unit of a medical imaging device, the computer program comprising instructions to configure the processing unit to perform the method of claim 1 when the computer program is executed on the processing unit ([0043], [0044], [0048]-[0056]).
Regarding claim 15:
Horiuchi disclose a non-transitory computer-readable storage medium storing electronically readable instructions to configure a processing unit to perform the method of claim 8 when the computer program is executed on the processing unit ([0043], [0044], [0048]-[0056]).
Regarding claim 17:
Horiuchi disclose the computer-implemented method of claim 2, wherein the second image data is evaluated to determine whether or not a further repeat condition is fulfilled, wherein the main acquisition parameter is determined depending on third image data of a third preparatory image when the further repeat condition is fulfilled, and wherein the third preparatory image is an image acquired by the x-ray detector after the second preparatory image while at least one third preparatory acquisition parameter is used to control the x-ray emitter ([0043], [0044], [0048]-[0056]).
Regarding claim 18:
Horiuchi disclose the computer-implemented method of claim 2, wherein at least one of fulfilment of the repeat condition, the main acquisition parameter, and the second preparatory acquisition parameter depend on at least one grey value deter- mined from a respective segment of the first preparatory image, wherein a position of the respective segment in the first preparatory image is fixed or selected by a user or determined by a segmentation algorithm, on a histogram of the first image data or of part of the first image data, and on a signal difference to noise ratio for the first image data or part of the first image data ([0043], [0044], [0048]-[0056]).
Regarding claim 19:
Horiuchi disclose the computer-implemented method of claim 2, wherein at least one of main acquisition parameter, the second preparatory acquisition parameter, the third preparatory acquisition parameter, and fulfilment of the repeat condition or the further repeat condition are determined using an algorithm trained by machine learning ([0043], [0044], [0048]-[0056]).
Regarding claim 20:
Horiuchi disclose the method of claim 9, wherein at least one additional parameter concerning at least one of position of the x- ray emitter and collimation on the emitted x-rays by a collimator is determined based on at least one of the first image data and second image data, wherein position of the x-ray emitter or configuration of the collimator is adjusted based on the at least one additional parameter and, wherein a foreign object detection is performed based on at least one of the first image data and the second image data, and wherein a warning message is output to a user upon the foreign object being detected ([0043], [0044], [0048]-[0056]).
Allowable Subject Matter
Claims 3, 4, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3:
Horiuchi disclose the computer-implemented method of claim 1, but fail to teach the details of wherein the at least one first preparatory acquisition, used during the acquisition of the first preparatory image, describes at least one of a first x-ray dose at least one of emitted from the x-ray emitter and absorbed by the object during the acquisition of the first preparatory image, a first emitter voltage, a first emitter current, a first exposure time, a first emitter charge, and a first rotational speed of an anode of the x-ray emitter; and wherein at least one of the second preparatory acquisition parameters, used during the acquisition of the second preparatory image, describes at least one of a second x-ray dose at least one of emitted from the x-ray emitter and absorbed by the object during the acquisition of the second preparatory image, a second emitter voltage, a second emitter current, a second exposure time, a second emitter charge, and a second rotational speed of the anode of the x-ray emitter wherein the first preparatory image and the second preparatory image are images acquired such that at least one of the second x-ray dose is relatively larger than the first x-ray dose, the second emitter voltage is relatively larger than the first emitter voltage, the second emitter current is relatively larger than the first emitter current, the second exposure time is relatively larger than the first exposure time, the second emitter charge is relatively larger than the first emitter charge, and the second rotational speed is relatively larger than the first rotational speed.
Regarding claim 4:
Horiuchi disclose the computer-implemented method of claim 1, but fail to teach the details of wherein the second image data is evaluated to determine whether or not a further repeat condition is fulfilled, wherein the main acquisition parameter is determined depending on third image data of a third preparatory image when the further repeat condition is fulfilled, and wherein the third preparatory image is an image acquired by the x-ray detector after the second preparatory image while at least one third preparatory acquisition parameter is used to control the x-ray emitter.
Regarding claim 9:
Horiuchi disclose the method of claim 8, but fail to teach the details of wherein at least one of a temperature of a cathode of the x-ray emitter and a rotational speed of an anode of the x-ray emitter is in- creased at least one of during the acquiring of at least one of the first second preparatory image and the second preparatory image, and between the acquiring of the first second preparatory image and the second preparatory image, between the acquiring of the second preparatory image and the main image acquisition, and the first and second preparatory image or the first preparatory image, the second preparatory image and the third preparatory image are acquired within one second.
Regarding claim 16:
Horiuchi disclose the computer-implemented method of claim 2, but fail to teach the details of wherein the at least one first preparatory acquisition, used during the acquisition of the first preparatory image, describes at least one of a first x-ray dose at least one of emitted from the x-ray emitter and absorbed by the object during the acquisition of the first preparatory image, a first emitter voltage, a first emitter current, a first exposure time, a first emitter charge, and a first rotational speed of an anode of the x-ray emitter; and wherein at least one of the second preparatory acquisition parameters, used during the acquisition of the second preparatory image, describes at least one of a second x-ray dose at least one of emitted from the x-ray emitter and absorbed by the object during the acquisition of the second preparatory image, a second emitter voltage, a second emitter current, a second exposure time, a second emitter charge, and a second rotational speed of the anode of the x-ray emitter wherein the first preparatory image and the second preparatory image are images acquired such that at least one of the second x-ray dose is relatively larger than the first x-ray dose, the second emitter voltage is relatively larger than the first emitter voltage, the second emitter current is relatively larger than the first emitter current, the second exposure time is relatively larger than the first exposure time, the second emitter charge is relatively larger than the first emitter charge, and the second rotational speed is relatively larger than the first rotational speed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884